Case 1:19-cr-00291-LAP Document135 Filed 11/25/19 Page 1 of 1

PeLuso & Toucer, LLP

ATTORNEYS AT LAW
70 LAFAYETTE STREET
NEW YORK, NEW YORK 10013

TELEPHONE: (212) 608-1234
FACSIMILE: (212) 513-1989

BY ECF:
November 25, 2019

 

Honorable Loretta A. Preska
United States District Court Judge
United States Courthouse

500 Pearl Street

New York, NY 10007

 

Re: United States v. Albert Lucas,

{9 Gr 291 (LAP)
Your Honor,

| am writing on behalf of the defendant, Albert Lucas who as the Court is aware, is
released on a $150,000.00 PRB co-signed by his mother and sister with the usual
conditions. Since his release from custody Mr. Lucas has fulfilled all of his pre-trial
release requirements. Mr. Lucas needs his passport in order to get his NYS ID. Thus, |
would most respectfully request that Mr. Lucas’ passport be returned to him for one day
so that he can use it to go and get his NYS ID. The Court has previously approved a
one day use of his passport in order for Mr. Luca to secure employment. Mr. Lucas
would then return it to his Pre-Trial Officer, AUSA Wolf has no objection.

Thus, |! would respectfully request that the Court grant the above request. Thank you
very much for your consideration of this matter.

Merde cb tapetpioaagts PRC BM, 0
Wes tee s eke

30 ORDERED

  
 

“UeeRA A, PRESHA

GELTAD SEATES DISTRICT JUDGE

 

cc: AUSA Daniel Wolf, via ECF
Pre-Trial Services Officer Lea Harmon, via ECF

 
